Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/470,606 filed June 18, 2019. 

Allowable Subject Matter
Claims 1, 3-5, & 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 & 4 are allowed because none of the prior art either alone or in combination discloses an electronic element mounting substrate comprising: a first substrate comprising a first main surface and a second main surface opposite to the first main surface; and a plurality of second substrates each comprising a third main surface and a fourth main surface opposite to the third main surface, the plurality of second substrates being formed of a carbon material, the plurality of second substrates are stacked in a thickness direction of the first substrate, wherein a thermal conduction of the mounting portion in a direction perpendicular to the longitudinal direction is greater than a thermal conduction of the mounting portion in the longitudinal direction, in the third main surface of the second substrate which is positioned closest to the first substrate, in plan view, and two adjacent second substrates of the plurality of second substrates are so configured that a direction in which a thermal conductivity of one of the two adjacent second substrates increases and a direction in which a thermal conductivity of the other of the two adjacent second substrates increases are perpendicular to each other in plan .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamura (US Patent 6,649,265)
Zhang (Pre-Grant Publication 2008/0019097)
Noda (Pre-Grant Publication 2012/0152510)
Nagata (Pre-Grant Publication 2015/0382509)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818